NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 26 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LELA K. NEFF,                                    No. 14-15839

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02122-MHB

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Michelle H. Burns, Magistrate Judge, Presiding

                       Argued and Submitted April 13, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge, and REINHARDT and CHRISTEN, Circuit
Judges.

      Lela Neff seeks review of the denial of her application for disability

insurance benefits. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ did not err by weighing Neff’s examining and reviewing

physicians’ opinions over the opinion of Dr. Dominic, her treating physician. Dr.

Dominic completed several check-box functional reports stating that Neff has

severe functional limitations. Opinions in “check-box form” can be entitled to

substantial weight when adequately supported. Garrison v. Colvin, 759 F.3d 995,

1013 (9th Cir. 2014). But here, the ALJ correctly recognized that neither Dr.

Dominic’s own notes nor the records in his file supported the severe functional

limitations he recommended. This is a specific and legitimate reason to give his

opinion little weight. See Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995).

      Nor did the ALJ err by defining Neff’s residual functional capacity (RFC)

with reference to her exertional level—“sedentary work”—rather than doing a

function-by-function assessment. Though an ALJ must “assess the individual’s

capacity to perform each [exertional and nonexertional] function[] in order to

decide which exertional level is appropriate,” Social Security Ruling 96-8p, an

ALJ can meet this burden by “t[aking] into account those limitations for which

there was record support that did not depend on [the claimant’s] subjective

complaints.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). The ALJ

took into account all limitations for which he found support in the record.




                                          2
      The ALJ did not erroneously omit restrictions from Neff’s RFC related to

her mental health, obesity, or hands. The physicians the ALJ credited opined that

Neff has some restrictions in these areas, but the restrictions were explicitly

considered by the ALJ and are accommodated by his finding that Neff is limited to

unskilled sedentary work.

      The ALJ did not fail to properly consider the subjective testimony of Neff or

her mother. The ALJ recognized that Neff’s and her mother’s testimony that Neff

suffered disabling impairments was inconsistent with the record evidence. For

example, the ALJ noted that Neff “explain[ed] that she is [in] constant pain and is

unable to sleep more than a few hours at a time at night which causes her fatigue,

depression, difficulty focusing, and remembering at times,” and that she is “unable

to sit, stand or lay for very long, unable to lift or use repetitive motion without

severe pain, and cannot concentrate on work or daily activities.” The ALJ

recognized that Neff’s mother testified that Neff “requires assistance with personal

care; she cannot engage in bending, lifting, or carrying due to pain; has blackouts

while driving; and her functional capacity is further affected by pain, depression,

anxiety, and medications, among other things.” The ALJ properly found this

testimony to be inconsistent with the medical evidence in the record. For example,

records show Neff had a normal CT scan, her mental status was “completely


                                            3
normal,” her “neurological symptoms ha[d] resolved,” and she could “ambulate by

herself without any difficulty.” These inconsistencies provide a specific, clear, and

convincing reason to discount Neff’s testimony, see Burrell v. Colvin, 775 F.3d

1133, 1136 (9th Cir. 2014), and a specific and germane reason to discount Neff’s

mother’s testimony, see Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).

      The ALJ’s determination that Neff can perform unskilled sedentary work is

supported by substantial evidence.

      AFFIRMED.




                                          4